Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 7-8, 14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2008/0219536 (provided in the IDS)), in view of Altmann et al. (US 2008/0137927), further in view of applicant admit prior art and Sra et al. (US 2012/0071751).  

3.	Addressing claim 1, Liao discloses a method, comprising:
a three-dimensional image data of a heart of a living subject occupying a first coordinate space of a first image processing computer system (see [0008], [0012-0013], [0020] and Fig. 1; element S12; monitor catheter/probe enter the heart to acquire images; CT image is in a different coordinate system than the fluoroscopy image coordinate system; CT is the first coordinate space of the first image processing computer system);
the image data represented as a model of the heart in a first coordinate space of the three-dimensional image, the three-dimensional model being a model of the heart comprising the coronary sinus (see Figs. 1, 3, [0010] and [0013]; model: a representation, generally in miniature, to show the construction or appearance of something; 3-d CT images of heart/aorta/coronary sinus is a model; a model is a representation to show appearance of something; 3-d CT images of the heart is a representation that show the heart; Liao does not explicitly disclose image data in a first coordinate space; however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that 3-d CT image data are in a different coordinate space than 2-d fluoroscopy image data that why the 3-d and 2-d image data has to be register to a single coordinate system; 3-d CT image in the first 3-d coordinate space and first imaging processing computer system; 2-d fluoroscopy image data is in the third coordinate space and the third imaging processing computer system; Fig. 3 disclose 3d ct image of the heart with fluoroscope image overlay);
with a probe/catheter located in the coronary sinus, acquiring fluoroscopic image data comprising the heart with a probe/catheter located in the coronary sinus to prepare a second model comprising a reconstructed heart with path of the probe in the coronary sinus (see [0008], [0013], [0030] and Figs. 1-3; element S13; catheter probe and element S14 acquires coronary sinus (CS) fluoroscopic images which is the second model; and the images are taking as the probe move in a path in the coronary sinus; this is the model reconstructed path of the probe in the coronary sinus); 
aligning the coronary sinus of the first model with reconstructed coronary sinus of the second model to register the first model in the first coordinate space with the reconstructed coronary sinus second model into the same coordinate space (see [0010], [0022], [0042], [0046] and Fig. S16-S17; Liao discloses register CT to fluoroscopic therefore this implicitly imply CT and fluoroscopic transform into one (the same) coordinate space);
using the first image processing computer system to display the first model in the coordinate space (see Fig. 1, S17);
first coordinate space is 3-dimentional coordinate spaces (see Fig. 1, element S11; 3d CT);
reconstructing the coronary sinus in the fluoroscopic/third coordinate space  compensate for heart movement based on a first fluoroscopic image data and a second fluoroscopic image data, the first fluoroscopic image data and the second fluoroscopic image data comprising the heart with a probe located in the coronary sinus (see Figs. 2-3, [0045] and  [0047-0048]; fluoroscopic sequence for compensating cardiac motion or heart movement; fluoroscopic sequence is at least first and second fluoroscopic image data; in Figs. 2-3, elements 21 and 31 are catheter probe located in the coronary sinus).  

Liao does not disclose CT images and fluoroscopic images are acquire by CT device (first coordinate system and first processing computer system) and fluoroscopic device (third coordinate system and third processing coordinate system) then import into a second processing device which has a second coordinate system; transform the images into second coordinate system of the second processing device and second coordinate system is 3-dimensional coordinate space and tracking system to track position/location and orientation coordinates of the coronary sinus catheter. In Liao, the user basically has CT machine and fluoroscopy catheter to take CT images and fluoroscopy images then register the two image modality into the same coordinate system using the computer processing system user currently using. Applicant invention basically do not have machines to take CT and fluoroscopic images therefore applicant import these images (CT and fluoroscopic) into a computer processing system call second processing system and this system has a second coordinate system. The imported CT images is from a first coordinate system and the first computer processing system. The imported fluoroscopic images is from a third coordinate system and the third computer processing system. Once these images are imported into applicant processing system (second processing system), applicant register the CT and fluoroscopic into the second coordinate system. The only different between Liao and applicant’s invention is that Liao has machine to take CT and fluoroscopic images and register the two images on his computer processing system, while applicant does not has imaging machines therefore applicant import CT images/data from first processing system with first coordinate system and fluoroscopic images/data from third processing system with third coordinate system into applicant processing system (CartoMerge computer processing system) which is the second processing system and then register CT and fluoroscopic into second coordinate system (Carto coordinate system) which is the coordinate system of applicant CartoMerge processing system. Import images into a processing system and transform the images into coordinate space of the processing device is well-known in the art and only require routine skill in the art. Altmann discloses import images of many modality and register them for display (see [0050]; images acquired using different modalities can be registered for display using the CartoMerge.TM. image integration module; as Altmann pointed out CartoMerge.TM. is an image integration module; basically it import images of different modalities (images from different coordinate systems and different computer processing system) and register these images to a Carto coordinate system for display). Carto coordinate system is 3d coordinate system. Applicant admitted that CT 3d model in CT coordinate system is prepared by CartoMerge.TM. (see applicant’s specification paragraph [0039]). Altmann also discloses tracking system to track position/location and orientation coordinates of the coronary sinus catheter (see [0037] and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liao to use a second computer processing system (a Carto Merge system), import images into second computer processing, transform images into second coordinate system of the second computer processing and tracking system to track position/location and orientation coordinates of the coronary sinus catheter as taught by applicant’s admission and Altmann because this allow import of different image modality when user does not has imaging machine to scan for images and to integrate images into the same coordinate system for display (see Altmann’s paragraph [0050] and Fig. 2; images acquired using different modalities can be registered for display using the CartoMerge.TM. image integration module; the processing system Carto does not has ultrasound transducer available to take ultrasound images therefore it import ultrasound images and register all images in the Carto Merge system into Carto coordinate system; see applicant’s specification paragraph [0039]; when CT scanner is not available Carto Merge could import CT images into its system and register with its coordinate system for display; Altmann also explicitly discloses 3d model could be just 3d image (see  [0052]); examiner interprets the model as just image in the above rejection; Altmann explicitly provide evidence that consistent with examiner intepretation). KSR rationale for combine: 
(B) Simple substitution of one known element for another to obtain predictable results; CartoMerge is a well-known system, substitute CartoMerge for Liao’s processing system enable import of images from other processing system (different image modalities) and integrate these images and display these images. The predictable results of integrate and display images is obtained. 
Liao in view of applicant’s admission and Altmann provide a CartoMerge processing system (second processing system and second coordinate system) that could import CT images (first processing system and first coordinate system) and fluoroscopic images (third processing system and third coordinate system) then integrate/register these images into Carto/second coordinate system. Modify Liao to have CartoMerge allow user to reconstruct CT heart image/model and fluoroscopic coronary sinus image in Carto/second coordinate system. 

Liao also do not disclose tracking a three-dimensional path of a coronary sinus catheter in the second coordinate space with a positioning system capable of tracking the location and orientation coordinates of the coronary sinus catheter and reconstructing the path of the coronary sinus catheter in three-dimensions from the tracked path of the coronary sinus catheter. Sra discloses tracking a three-dimensional path of a coronary sinus catheter in the second coordinate space with a positioning system capable of tracking the location and orientation coordinates of the coronary sinus catheter and reconstructing the path of the coronary sinus catheter in three-dimensions from the tracked path of the coronary sinus catheter (see Fig. 8, [0003-0004], [0008-0010], [0018], [0031], [0041-0045] and [0067]; especially paragraphs [0003], [0042-0043] and Fig. 8 show tracking location of catheter place inside coronary sinus and map the path by catheter in Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liao to tracking a three-dimensional path of a coronary sinus catheter in the second coordinate space with a positioning system capable of tracking the location and orientation coordinates of the coronary sinus catheter and reconstructing the path of the coronary sinus catheter in three-dimensions from the tracked path of the coronary sinus catheter as explicitly taught by Sra because reconstruct images, track path of catheter in coronary sinus using fluoroscopic images taken before and after movement of the heart to compensate for heart movement and determine position/orientation of catheter and monitor catheter movement in real-time (see [0003]). 

4.	Addressing claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the apparatus is used to perform the method therefore the apparatus is being rejected for the same reason as the method. 

5.	Addressing claims 7, 14-20 and 23-24, Liao discloses: 	
locating a cardiac structure in the transformed first model in the second three-dimensional coordinate space (see [0048]; fluoroscopy image is registered with CT image so they can be in second coordinate space; after registration fluoroscopy image is overlay with CT image; track the heart with the combine image in the second coordinate space; in order to track the heart/cardiac structure the system also locating the heart/cardiac structure); 
wherein the first and second coordinate spaces are three-dimensional coordinate spaces (see [0009] and [0051]; CT is the first coordinate system and fluoroscopic image is in the second coordinate system; the CT and fluoroscopic are 3-d images);
wherein the model can be displayed in registration with other images occupying the second coordinate space, the other images generated and displayed by the second image processing computer (see Fig. 1; S17);
wherein the first fluoroscopic image data is acquired before a movement of the heart and the second image data is acquired after a movement of the heart 
and the first and second image data are synchronized in a cardiorespiratory cycle (see Sra’s Fig. 8, [0004], [0008-0010], [0018], [0031], [0041-0045] and [0067]; Sra takes fluoroscopic images continuously in non-motion gated/non-gated therefore Sra takes images before and after heart’s movement; the algorithm use to reconstruct the 3d images take the images before and after heart movement and synchronize them with the cardiorespiratory cycle; Sra taking images in different phases; these images are synchronize with the cardiorespiratory cycle);
wherein the three-dimensional image is a computed tomography image or a magnetic resonance image (see [0012] and Fig. 1, element S11).

Addressing claims 21-22, Altmann discloses wherein the other image comprises one or more of an electrical activation map, anatomic positional information of the distal portion of the catheter (see [0026], [0028] and [0050]; the catheter of the Carto system is used for electrical activation map image; examiner interprets the claim as other image is an electrical activation map).

Response to Arguments

	Applicant's arguments filed 11/09/22 have been fully considered but they are not persuasive. Applicant argues the references do not disclose “preparing a reconstructed coronary sinus occupying the second coordinate space using the second image processing computer system” and “tracking a three-dimensional path of a coronary sinus catheter in the second coordinate space with a positioning system capable of tracking the location and orientation coordinates of the coronary sinus catheter, reconstructing the path of the coronary sinus catheter in three- dimensions from the tracked path of the coronary sinus catheter”. Applicant’s argument is not persuasive because Sra discloses acquire 2D fluoroscopic images and import these images into the Carto system to 3D map and track the ablation catheter and reconstructing path of the coronary sinus catheter and 3D coronary sinus images (see abstract, Fig. 3A, 4C, 8-9 and [0002-0004]). Fluoroscopic images are 2D so when import into Carto system the system convert into 3D. As seen in Figs. 8-9, the track 2D fluoroscopic image path of catheter tip and the tracked estimate 3D path of catheter tip produce by Carto. The 3D path produce by Carto is in the second coordinate system which is 3d coordinate system. Sra also discloses that Carto is not an image system therefore 2D fluoroscopic image of coronary sinus are import into Carto system to create a 3D model/image in second coordinate system which is a 3d coordinate system (see abstract, Fig. 3A, 4C, 8-9 and [0002-0004]). Generate model/image in Carto is reconstructed coronary sinus image occupying the second coordinate space (Carto space) using the second image processing computer system (Carto system). Altmann also discloses track catheter and import images into Carto system (second coordinate system) to generate 3d image in second coordinate (3d) system (see [0037], [0047], [0050], [0052] and [0059]). Register 2D with 3D and generate 3D image is reconstruct image in 3D second coordinate system. 
Applicant argues Sra does not disclose “reconstructing the coronary sinus in the second coordinate space by compensating for heart movement based on a first fluoroscopic image data and a second fluoroscopic image data, the first fluoroscopic image data and the second fluoroscopic image data comprising the heart with a probe located in the coronary sinus.” Applicant argues Sra is taken images in the same cardiac phase therefore can not teach how to compensate for heart movement based on fluoroscopic images. Applicant’s argument is not persuasive because compensate for movement by acquire images before and after movement (see applicant’s specification paragraph [0041]). Even when the images are acquired in the same cardiac phase the images are acquire at different time that is before and after movement (see Fig. 4C; images acquired at 421 and 423 at 25% and 75% phase; there are movement during this time). Sra acquires images at the same diastole or relaxation phase of the heart but at different time and different cycle to compensate for the movement. Further, Sra’s paragraph [0044-0045] discloses images could be taken as gated to be in the same phase or non-gated. There is nothing in Sra’s paragraph [0043] disclose that Sra does not compensate for motion. Acquired images in the same expiration phase or inspiration phase does not mean there is no motion.  
It is clear that Carto is not an image system and images are import into Carto to reconstruct 3D images, track catheter and reconstruct 3D catheter path is well-known in the field as disclose by Sra and Altmann. This feature is not novel and not allowable. Examiner suggests review the claims of patent US 10,105,117 and incorporate some of the limitations in this patent that is supported by the specification to put the claim in a better condition for allowance. Examiner suggests contact examiner for interview to discuss claim amendment. 
In the last rejection, examiner only reopened to make the rejection clearer. Examiner provided additional explanation of examiner interpretation of applicant’s invention and claims in the rejection. In the rejection examiner provide further explanation the missing limitations in the main prior art Liao and how additional prior art provide the missing limitations. Examiner provided motivation and rationale as to why the prior art are combined to make the rejection. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793